DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

Election/Restrictions
Applicant’s election without traverse of Species A (fig. 9) in the reply filed on 4/22/22 is acknowledged.  Claims 7-13, 15, and 22-28 are withdrawn.  Claims 1-6, 14, and 16-21 are treated on the merits below.  The restriction requirement is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 18, 19, and 20 recite “the gate driving signal”.  However, Applicant has claimed numerous modules that are under control of “the gate driving signal”.  It is unclear whether it is the same signal for each module, or different signals applied to the gate electrodes of the various modules.  For example, it is unclear, in view of figs. 9 and 10 of Applicant’s specification, how the same “gate driving signal” can be applied to both the data writing module 130 and the threshold compensation module 140, as the fig. 10 shows two different signals are provided for these different modules (S2 and E2).
	Further, claims 20 and 21 recite “the first gate driving signal” and/or “the second gate driving signal”.  There is insufficient antecedent basis for these limitations in the claims.  No first or second gate driving signal are previously recited, and thus it is unclear to what “the first gate driving signal” and “the second gate driving signal” are referring.  Additionally, it is unclear whether “the first gate driving signal” and “the second gate driving signal” are equivalent to “the gate driving signal”.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claims 18-21 are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (WO 2019/037499, published 2/28/2019; *please note: US 2020/0388214 will be relied upon as an English translation for WO 2019/037499).

	Regarding claim 1, Yang discloses a display panel, comprising: a gate driving circuit (abstract, figs. 2-3, see also fig. 11, ¶ 49-79, ¶ 129-135, scan circuits S and EM),
	a pixel driving circuit (figs. 2-3, see also fig. 11, ¶ 49-79, ¶ 129-135),
	and a light-emitting component (figs. 2-3, ¶ 50-62, light emitting device L);
	wherein the pixel driving circuit comprises a driving transistor, a data writing module, a threshold compensation module, and a light-emitting control module (figs. 2-3, ¶ 49-79, DTFT, write sub-circuit 30, compensation sub-circuit 40, and light emission control sub-circuit 50; see also fig. 11, ¶ 129-135);
	wherein the data writing module is configured for transmitting a data voltage signal to a control terminal of the driving transistor such that the driving transistor generates a driving current according to the data voltage signal provided by a data signal terminal (figs. 2-6, ¶ 63);
	wherein the threshold compensation module is configured for detecting and self-compensating a threshold voltage deviation of the driving transistor (figs. 2-6, ¶ 64);
	wherein the light-emitting control module is connected in series between a first power signal terminal and the light-emitting component (figs. 2-6, ¶ 65, ELVDD);
	and wherein a transistor in the threshold compensation module is a P-type transistor and a transistor in the light-emitting control module is an N-type transistor, or the transistor in the threshold compensation module is an N-type transistor and the transistor in the light-emitting control module is P-type transistor (figs. 2-6, ¶ 79);
	a control terminal of the threshold compensation module and a control terminal of the light-emitting control module are electrically connected to a same gate driving circuit (figs. 2-6, circuits 40 and 50 connected to EM, see ¶ 64-79).

	Regarding claim 2, Yang discloses wherein the light-emitting control module comprises a first light-emitting control unit and a second light-emitting control unit (figs. 2-6, ¶ 64-79, M4 and M5);
	the first light-emitting control unit is electrically connected between the first power signal terminal and a first terminal of the driving transistor, and the second light-emitting control unit is electrically connected between a second terminal of the driving transistor and the light-emitting component (figs. 2-6, ¶ 64-79).

	Regarding claim 3, Yang discloses wherein the display panel comprises at most two gate driving circuits (figs. 2-3, see also fig. 11, ¶ 49-79, ¶ 129-135, scan circuits S and EM).

	Regarding claim 4, Yang discloses wherein the display panel further comprises a first initialization module, and a control terminal of the first initialization module is electrically connected to the gate driving circuit (figs. 2-6, reset sub-circuit 10, e.g., M1, see ¶ 70-74);
	the first initialization module is configured for at least providing an initialization voltage signal for the control terminal of the driving transistor (figs. 2-6, see ¶ 70-74).

	Regarding claim 16, Yang discloses wherein the display panel further comprises a storage module which is electrically connected between the first power signal terminal and the control terminal of the driving transistor and is configured for stabilizing a voltage of the control terminal of the driving transistor in a light-emitting phase (figs. 2-6, Cst, see ¶ 52).

	Regarding claim 17, Yang discloses a display device, comprising the display panel of claim 1 (abstract, figs. 2-6, fig. 11, ¶ 128).

	Regarding claim 18, Yang discloses a driving method of a display panel, wherein the driving method is applied to the display panel of claim 1 and the gate driving circuit is configured for outputting a gate driving signal (figs. 2-6, see also fig. 11, ¶ 49-79, ¶ 129-135),
	and the method comprises: in a data writing phase, turning on a data writing module under the control of the gate driving signal and writing a data voltage signal into a control terminal of a driving transistor (fig. 5, ¶ 89-93);
	at the same time, turning on a threshold compensation module under the control of the gate driving signal, and detecting and self-compensating a threshold voltage deviation of the driving transistor (fig. 5, ¶ 89-93);
	in a light-emitting phase, turning on a light-emitting control module under the control of the gate driving signal, and controlling a driving current generated by the driving transistor to flow into a light-emitting component to drive the light-emitting component to emit light (fig. 6, ¶ 94-99);
	wherein the threshold compensation module and the light-emitting control module are controlled by the gate driving signal output by a same gate driving circuit, and the threshold compensation module is turned on in response to the gate driving signal being at a first level, and the light-emitting control module is turned on in response to the gate driving signal being at a second level, and the first level and the second level are different (figs. 2-6, ¶ 64-79; see also ¶ 81-99; see also fig. 11).

	Regarding claim 19, Yang discloses wherein the display panel further comprises a first initialization module, and a control terminal of the first initialization module is electrically connected to the gate driving circuit (figs. 2-6, reset sub-circuit 10, e.g., M1, see ¶ 70-74);
	the first initialization module is configured for at least providing an initialization voltage signal for a control terminal of the driving transistor (figs. 2-6, see ¶ 70-74);
	the method further comprises: in an initialization phase, turning on the first initialization module under the control of the gate driving signal and at least providing the initialization voltage signal for the control terminal of the driving transistor (fig. 4, ¶ 81-88).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Li et al. (US 2021/0407390).

	Regarding claim 5, Yang discloses wherein the display panel comprises a first gate driving circuit and a second gate driving circuit (figs. 2-6, see also fig. 11, ¶ 49-79, ¶ 129-135, scan circuits S and EM);
	a control terminal of the data writing module is electrically connected to an output terminal of the second gate driving unit at a current stage (figs. 2-6, ¶ 49-55, ¶ 63-79; see also fig. 11 and ¶ 129-135);
	a control terminal of the first light-emitting control unit and the control terminal of the threshold compensation module are electrically connected to an output terminal of the first gate driving unit at the current stage (figs. 2-6, ¶ 49-55, ¶ 63-79; see also fig. 11 and ¶ 129-135);
	a control terminal of the second light-emitting control unit is electrically connected to an output terminal of the first gate driving unit at the current stage (figs. 2-6, ¶ 49-55, ¶ 63-79; see also fig. 11 and ¶ 129-135)
	or an output terminal of the first gate driving unit at a subsequent stage (not given patentable weight, “or” utilized; corresponds to non-elected Species);
	and wherein the display panel further comprises a first initialization module which is electrically connected between an initialization signal terminal and the second terminal of the driving transistor, and a control terminal of the first initialization module is electrically connected to an output terminal of the second gate driving unit disposed at a previous stage (figs. 2-6, reset sub-circuit 10, e.g., M1, see ¶ 70-74; see also fig. 11 and ¶ 129-135);
	in response to the control terminal of the second light-emitting control unit being electrically connected to the output terminal of the first gate driving unit at the current stage, the first initialization module is configured for providing an initialization voltage signal for the control terminal of the driving transistor (figs. 2-6, see ¶ 70-74);
	in response to the control terminal of the second light-emitting control unit being electrically connected to the output terminal of the first gate driving unit at the subsequent stage, the first initialization module is configured for providing the initialization voltage signal for the control terminal of the driving transistor and an anode of the light-emitting component (not given patentable weight, “or” utilized above; corresponds to non-elected Species).
	Yang fails to explicitly disclose the first gate driving circuit comprises a plurality of cascaded first gate driving units, the second gate driving circuit comprises a plurality of cascaded second gate driving units.
	Li teaches the first gate driving circuit comprises a plurality of cascaded first gate driving units, the second gate driving circuit comprises a plurality of cascaded second gate driving units (figs. 7-8, ¶ 125-127, e.g., first and second shift register disclosed).
	Yang and Li are both directed to OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yang with the gate driving circuits of Li since such a modification provides a shift register in the periphery of the display area for providing a control signal to the pixel driving circuit (Li, ¶ 125).

	Regarding claim 14, Yang fails to explicitly disclose wherein the transistor in the threshold compensation unit is a semiconductor oxide transistor.
	Li teaches wherein the transistor in the threshold compensation unit is a semiconductor oxide transistor (abstract, figs. 1-2, ¶ 70).
	Yang and Li are both directed to OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yang with the oxide transistor of Li since such a modification provides a very small leakage current and solves the problem of inconsistent light emitting brightness of the light emitting device (Li, ¶ 70).

	Regarding claim 20, Yang discloses wherein the light-emitting control module comprises a first light-emitting control unit and a second light-emitting control unit (figs. 2-6, ¶ 64-79, M4 and M5);
	the first light-emitting control unit is electrically connected between a first power signal terminal and a first terminal of the driving transistor; the second light-emitting control unit is electrically connected between a second terminal of the driving transistor and the light-emitting component (figs. 2-6, ¶ 64-79);
	the display panel comprises a first gate driving circuit and a second gate driving circuit (figs. 2-6, see also fig. 11, ¶ 49-79, ¶ 129-135, scan circuits S and EM);
	a control terminal of the data writing module is electrically connected to an output terminal of the second gate driving unit at a current stage (figs. 2-6, ¶ 49-55, ¶ 63-79; see also fig. 11 and ¶ 129-135);
	a control terminal of the first light-emitting control unit and the control terminal of the threshold compensation module are electrically connected to an output terminal of the first gate driving unit at the current stage (figs. 2-6, ¶ 49-55, ¶ 63-79; see also fig. 11 and ¶ 129-135);
	a control terminal of the second light-emitting control unit is electrically connected to an output terminal of the first gate driving unit at the current stage (figs. 2-6, ¶ 49-55, ¶ 63-79; see also fig. 11 and ¶ 129-135)
	or an output terminal of the first gate driving unit at a subsequent stage (not given patentable weight, “or” utilized; corresponds to non-elected Species);
	the first initialization module is electrically connected between an initialization signal terminal and the second terminal of the driving transistor, the control terminal of the first initialization module is electrically connected to an output terminal of the second gate driving unit at a previous stage (figs. 2-6, reset sub-circuit 10, e.g., M1, see ¶ 70-74; see also fig. 11 and ¶ 129-135);
	in response to the control terminal of the second light-emitting control unit being electrically connected to the output terminal of the first gate driving unit at the current stage, the first initialization module is configured for providing an initialization voltage signal for the control terminal of the driving transistor (figs. 2-6, see ¶ 70-74);
	in response to the control terminal of the second light-emitting control unit being electrically connected to the output terminal of the first gate driving unit at the subsequent stage, the first initialization module is configured for providing the initialization voltage signal for the control terminal of the driving transistor and an anode of the light-emitting component (not given patentable weight, “or” utilized above; corresponds to non-elected Species);
	wherein the in an initialization phase, turning on the first initialization module under the control of the gate driving signal and at least providing the initialization voltage signal for the control terminal of the driving transistor comprises: in the initialization phase, turning on the first initialization module under the control of the second gate driving signal at the previous stage, at the same time, turning on the threshold compensation module under the control of the first gate driving signal at the current stage, and providing the initialization voltage signal for the control terminal of the driving transistor (fig. 4, ¶ 81-88);
	wherein the in the data writing phase, turning on a data writing module under the control of the gate driving signal and writing a data voltage signal into a control terminal of a driving transistor; at the same time, turning on a threshold compensation module under the control of the gate driving signal, and driving the control terminal of the transistor to detect and self-compensate a threshold voltage deviation of the driving transistor comprises: in the data writing stage, turning on the data writing module under the control of the second gate driving signal at the current stage and writing the data voltage signal into the control terminal of the driving transistor; at the same time, turning on the threshold compensation module under the control of the first gate driving signal at the current stage, and driving the control terminal of the transistor to detect and self-compensate the threshold voltage deviation of the driving transistor (fig. 5, ¶ 89-93);
	wherein the in a light-emitting phase, turning on a light-emitting control module under the control of the gate driving signal, and controlling a driving current generated by the driving transistor to flow into a light-emitting component comprises: in the light-emitting phase, turning on the first light-emitting control unit and the second light-emitting control unit under the control of the first gate driving signal at the current stage, and controlling the driving current generated by the driving transistor to flow into the light-emitting component (fig. 6, ¶ 94-99);
	or turning on the first light-emitting control unit under the control of the first gate driving signal at the current stage and turning on the second light-emitting control unit under the control of the first gate driving signal at the subsequent stage, controlling the driving current generated by the driving transistor to flow into the light-emitting component; and in response to the control terminal of the second light-emitting control unit being electrically connected to the output terminal of the first gate driving unit at the subsequent stage, the method further comprises: in the initialization phase, turning on the first initialization module under the control of the first gate driving signal at the previous stage and turning on the second light-emitting control unit under the control of the first gate driving signal at the subsequent stage, providing the initialization voltage signal for the anode of the light-emitting component (not given patentable weight, “or” utilized above; corresponds to non-elected Species).
	Yang fails to explicitly disclose the first gate driving circuit comprises a plurality of cascaded first gate driving units, the second gate driving circuit comprises a plurality of cascaded second gate driving units.
	Li teaches the first gate driving circuit comprises a plurality of cascaded first gate driving units, the second gate driving circuit comprises a plurality of cascaded second gate driving units (figs. 7-8, ¶ 125-127, e.g., first and second shift register disclosed).
	Yang and Li are both directed to OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yang with the gate driving circuits of Li since such a modification provides a shift register in the periphery of the display area for providing a control signal to the pixel driving circuit (Li, ¶ 125).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Li as applied to claims 5 and 20 above, and further in view of Wang et al. (US 2022/0157238).

	Regarding claim 6, Yang discloses wherein the control terminal of the second light-emitting control unit is electrically connected to the output terminal of the first gate driving unit at the current stage (figs. 2-6, ¶ 64-79, M5; see also fig. 11 and ¶ 129-135);
	the pixel driving circuit further comprises a second initialization module which is electrically connected between the initialization signal terminal and the anode of the light-emitting component (figs. 2-6, reset sub-circuit 10, e.g., M3, see ¶ 70-74),
	the second initialization module is configured for providing the initialization voltage signal for the anode of the light-emitting component (figs. 2-6, see ¶ 70-74; see also ¶ 81-88).
	Yang in view of Li fails to disclose a control terminal of the second initialization module is electrically connected to the output terminal of the second gate driving unit at the current stage.
	Wang teaches a control terminal of the second initialization module is electrically connected to the output terminal of the second gate driving unit at the current stage (fig. 2, T7 connected to Scan(n), see ¶ 86-95).
	Yang in view of Li and Wang are both directed to OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yang in view of Li with the second initialization module connection of Wang since such a modification provides transmission of the reset signal to the anode of the OLED based on the second scan signal (Wang, ¶ 95) and solves the problem of low-frequency displaying (Wang, ¶ 4).

	Regarding claim 21, this claim is rejected under the same rationale as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yu et al. (US 2022/0130933)
Fan et al. (US 2021/0312866)
Peng et al. (US 2019/0096327)
Kim et al. (US 2005/0200575)
Dawson et al. (US 6,229,506)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626